Citation Nr: 1135758	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-36 623	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for defective vision.

3.  Entitlement to service connection for an acquired psychiatric disorder, including mood disorder and bipolar disorder.

4.  Entitlement to service connection for hypertension, including as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for a heart condition, including as secondary to an acquired psychiatric disorder.  

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for bronchitis, including as secondary to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In this decision, the Board is going ahead and addressing the Veteran's petition to reopen his claims for bilateral hearing loss and defective vision.  However, the Board is remanding all of his remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.



FINDINGS OF FACT

1.  An unappealed January 1979 rating decision denied service connection for bilateral hearing loss because there was no medical or other competent evidence showing the Veteran had a then-current diagnosis of hearing loss.

2.  That January 1979 rating decision also denied service connection for defective vision because the RO determined it was a constitutional or developmental abnormality and, therefore, not a disability under the law for VA compensation purposes.

3.  The Veteran has not submitted any additional competent or credible medical or other evidence since that January 1979 decision that would assist him in establishing facts necessary to substantiate these claims or even raise a reasonable possibility of substantiating these claims.


CONCLUSIONS OF LAW

1.  The January 1979 rating decision denying service connection for bilateral hearing loss and defective vision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received since that decision to reopen these claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims have been properly developed for appellate review.  The Board will then address the petition to reopen the claims on their merits, providing relevant case law, statutes, and VA regulations, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e. service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  

VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Still yet, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the downstream disability rating and effective date elements.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was provided a notice letter in July 2006 informing him of the evidence needed to substantiate his claims and apprising him of what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  The letter also discussed the downstream disability rating and effective date elements of his claims, in compliance with Dingess, and specifically addressed the additional Kent requirements as well.  Moreover, he received that letter prior to the initial adjudication of his claims in November 2006, so in the preferred sequence.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and private treatment records.  Also submitted was medical treatise evidence obtained on the Internet from the Mayo Clinic.  But as will be explained, when initially considering his claims for bilateral hearing loss and defective vision in January 1979, the RO determined there was no competent or credible evidence then of record indicating he then currently suffered from bilateral hearing loss.  He had failed to report for his scheduled VA audiological examination.  His military enlistment examination also had noted a vision defect when entering service, and it was determined the defect was constitutional or developmental and not a disability under the law for VA compensation purposes.  He also had failed to report for his VA general medical examination in December 1978.

Indeed, even now in connection with the current petition to reopen these claims, there still is no competent and credible evidence that he has a diagnosis of hearing loss or that his vision defect is not constitutional or developmental or that it may have been permanently aggravated by his military service by superimposed disease or injury so as to in turn have resulted in additional, separate, disability.  Hence, absent the submission of this type of evidence to satisfy the new-and-material-evidence requirement for reopening these claims, VA is not obligated to reschedule him for VA compensation examinations, either to determine whether he has these claimed disabilities or for medical nexus opinions concerning any potential relationship between these claimed disabilities and his military service.  38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board is therefore satisfied VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  


II.  Whether there is New and Material Evidence to Reopen the Claims for Service Connection for Bilateral Hearing Loss and Defective Vision

As already alluded to, an earlier January 1979 rating decision initially considered and denied these claims.  And when not appealed, that decision became final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

The Veteran filed a petition to reopen these claims in June 2006.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

The November 2006 rating decision at issue in this appeal denied the petition to reopen these claims - concluding there was not new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits, meaning on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").


In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Also, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim.

In the prior January 1979 decision, the RO denied the claim for service connection for bilateral hearing loss, in part, because there was no indication of hearing loss during the Veteran's military separation examination in June 1978.  Moreover, he had failed to report for his VA audiological examination scheduled for January 1979.  So inasmuch as he did not have the required evidence of hearing loss, either during his service or since, he had not established he had this claimed disability and, consequently, there also was no then current disability to in turn attribute to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Concerning his claim for service connection for defective vision, the RO denied this other claim on the basis that, while his April 1976 military entrance examination had noted a vision defect, it was considered a constitutional or developmental abnormality and is not a disability under the law for VA compensation purposes.  In essence, congenital or developmental defects, such as the vision defect at issue, also refractive errors, are not considered diseases or injuries within the meaning of applicable legislation pertaining to VA disability compensation (within the meaning of 38 C.F.R. §§ 1110 and 1111), and thus, provide no basis for service connection.  See Beno v. Principi, 3 Vet. App. 439, 441 (1992); 38 C.F.R. §§ 3.303(c), 4.9. 4.127; see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  See also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003).

The only possible exception is if there is evidence of additional disability due to aggravation during service of a congenital disease, but not defect, by superimposed disease or injury such that the Veteran has additional disability.  38 C.F.R. §§ 3.303(c), 4.9; Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).

So, to emphasize, service connection is available for congenital diseases, but not defects, which were aggravated by service by superimposed disease or injury so as to have, in turn, resulted in additional disability.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Therefore, for evidence to be considered new and material pertaining to his vision claim, it must show that this claimed disorder was a congenital disease, not defect, and was aggravated during or by his service beyond its natural progression by superimposed disease or injury so as to have, in turn, resulted in additional disability.  

The RO based these unfavorable determinations in that initial January 1979 decision on information gleaned from the Veteran's STRs and his original claim application (VA Form 21-526).  

In the many years since that initial January 1979 decision, there has not been any, much less pertinent medical or lay, evidence submitted that is both new and material to these claims insofar as suggesting the Veteran has bilateral hearing loss (and sufficiently severe hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385) or that he has a visual disease, not defect, which may be considered a disability for VA compensation purposes, including on the basis of aggravation during his service by superimposed disease or injury so as to in turn have resulted in additional disability.  

The additional evidence submitted since January 1979 primarily consists of VA outpatient treatment records dated from December 2005 to April 2006, a private treatment record from Flowers Hospital pertaining to his claim for hypertension, addressed in the remand below, and medical treatise evidence obtained from the Internet from the Mayo Clinic.  However, none of this evidence mentions persistent or recurrent symptoms or disabilities involving either bilateral hearing loss or vision impairment.  Therefore, it necessarily follows that there still is no competent and credible evidence showing a current diagnosis of bilateral hearing loss, much less sufficient hearing loss to satisfy § 3.385 to be considered a ratable disability, or a vision abnormality that may be considered a disability for VA compensation purposes.  These elements of these claims were lacking when the RO initially decided these claims in January 1979, and remain so.

Thus, as there is no new and material evidence, the petition to reopen these claims must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the- doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for bilateral hearing loss is denied.

The petition to reopen the claim for service connection for defective vision also is denied.



REMAND

As for the remaining claims, service connection may be granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, generally, direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the disability claimed or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like cardiovascular-renal disease, including the precursor hypertension, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Merely establishing the Veteran sustained relevant injury or contracted relevant disease while in service is not enough, however, as there also has to be chronic, meaning permanent, residual disability.  When chronicity of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology since service is required to support the claim.   38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity/permanency of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuous symptoms like pain, etc., not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage.  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability like pain, etc., but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As an initial matter, it is unclear whether the Veteran has current diagnoses of bronchitis and a heart condition.  A VA treatment record dated in May 2001 shows complaints of chest pain but no resultant diagnosis of bronchitis or a heart condition.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Hence, it first must be confirmed he has bronchitis and/or a heart condition, that is, other than hypertension discussed below, or that he at least has since filing these claims.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that he may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed after examining the Veteran on remand that he has diagnoses of bronchitis and/ or a heart condition, other than hypertension, then medical nexus opinions would be additionally needed to determine the etiology of these current disorders - and specifically insofar as whether they are attributable to his military service or, instead, more likely the result of other unrelated factors.

Additionally, if it is determined the Veteran has bronchitis or another respiratory disorder, then his claim of entitlement to service connection on a presumptive basis due to exposure to asbestos also must be developed and considered.  He claims that he was exposed to asbestos during his service while working as a mechanic.  


There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. ,at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).


The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id., at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id., at Subsection (h).

If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.  

Turning next to the Veteran's claims for an acquired psychiatric disorder, including mood and bipolar disorders, and for hypertension, there is no disputing he has these claimed disorders.  His VA treatment records from June 2000 to July 2006 show diagnoses of mood disorder in June 2000 and bipolar disorder in April 2006.  Similarly, his treatment records note a diagnosis of hypertension in April 2006.  There also is a private treatment record from Flowers Hospital, dated in September 2006, indicating his receipt of prescription medication for treatment of his hypertension.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating the most fundamental requirement for a service-connection claim is the Veteran first establish he has the claimed disability, such as in the way of a pertinent diagnosis, because absent proof of current disability, there necessarily cannot be a valid claim because there is no current disability to relate or attribute to his military service).


The Veteran also claims he suffers from tinnitus - which, like the other conditions mentioned, he attributes to his military service.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  Because tinnitus, by its very nature, is an inherently subjective condition, he is competent even as a layman to proclaim having experienced it since his service.  See Charles v. Principi, 16 Vet. App. 370, 373 (2002) ("Tinnitus is capable of lay observation.").  His lay testimony concerning this also has to be credible, however, so not just competent, to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Concerning in-service incurrence of a relevant disease or injury, the Veteran's service treatment records (STRs) show he received psychiatric treatment at a mental health facility in February 1978.  He also later received treatment for drug and alcohol abuse in May 1978.

Disability resulting from drug and alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376. 

However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

Despite undergoing mental health evaluation and counseling, the Veteran's STRs do not indicate whether a consequent diagnosis was determined or rendered, and there equally is no indication of whether his drug and alcohol abuse in service was a result or manifestation of an underlying mental illness.  Further, there are no indications of complaints or treatment for hypertension, tinnitus, bronchitis or a heart condition while in service.  But this notwithstanding, medical nexus opinions are needed to determine the etiology of these claimed disorders - and specifically insofar as whether they date back to his military service or are related or attributable to his military serivce. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain any and all outstanding VA or private treatment records since September 2006.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e)(1).


2.  Schedule VA compensation examinations concerning his claims of entitlement to serivce connection for bronchitis, a heart condition, an acquired psychiatric disorder, hypertension and tinnitus.  The examiner is asked to:

a) first determine whether the Veteran has bronchitis or other respiratory disorder and a heart condition, other than hypertension, and if he does specify the diagnoses.

b) The examiner is then asked to provide opinions concerning the likelihood (very likely, as likely as not, or unlikely) that any current bronchitis or other respiratory disorder, heart condition, hypertension, acquired psychiatric disorder, and tinnitus date back to the Veteran's military service from April 1976 to July 1978 or are otherwise related or attributable to his military service.

c) In particular, concerning the claim for bronchitis or other respiratory disorder, if confirmed, the examiner should provide an opinion as to the likelihood it is due to the Veteran's claimed exposure to asbestos as a mechanic in service, but only if it is conceded he was actually exposed to asbestos in this or other capacity.

d) Further, if the examiner determines the Veteran's acquired psychiatric disorder is attributable to his military service, the examiner should also render an opinion as to whether the psychiatric disorder either (a) caused or (b) aggravated the Veteran's hypertension and heart condition, assuming there is a diagnosis of a heart condition.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of pain and other symptoms referable to his chest, also tinnitus, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (prohibiting the categorical rejection of lay evidence out of hand merely because it is unaccompanied by contemporaneous medical evidence such as treatment records).  In other words, the examiner cannot solely disassociate the conditions claimed based on the absence of any documentation of treatment for them while in service, although it is permissible to consider this as one relevant factor in making this determination, just not the only factor.

Therefore, for completeness of the opinion, it is essential the examiner review the claims file, including a complete copy of this decision and remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2010).


3.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him and his representative an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these remaining claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


